                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOSÉ SOTO,

                               Plaintiff,
         v.
                                                                           ORDER
 NANCY WHITE, JEFFREY MANLOVE,
 DONNA LARSON, BELINDA SCHRUBBE,                                        17-cv-551-jdp
 ANN YORK, GAIL WALTZ, AMY GUNDERSON,
 ANN SCARPITA, and CHRYSTAL MARCHANT,

                               Defendants.


       Pro se plaintiff José Soto, a prisoner at Waupun Correctional Institution (WCI), alleges

that defendants, current and former medical providers at WCI, failed to provide adequate

treatment for his plantar fasciitis and Achilles tendonitis in violation of the Eighth Amendment

to the United States Constitution. He says that defendants have been aware of his medical

conditions since January 2015, but they have ignored his requests for more supportive shoes,

better fitting orthotics, and other treatment that would alleviate his pain.

       There are three motions currently before me: (1) defendants’ motion for summary

judgment, Dkt. 84; (2) Soto’s motion for an injunction “order[ing] defendant York’s husband

[to] stop retaliation, cease continued harassment, and issue typewriter to type motions for

summary judgment,” Dkt. 107; and (3) Soto’s motion for an emergency injunction directing

defendants to send him to a podiatrist and correct his orthotics, Dkt. 146. For the reasons

explained below, I will grant defendants’ motion for summary judgment, deny Soto’s motions

for injunctive relief, and dismiss the case.
                                    UNDISPUTED FACTS

       The following facts are undisputed except where noted.

A. The parties

       Plaintiff José Soto is a prisoner at WCI. He suffers from plantar fasciitis and Achilles

tendinitis, two painful foot conditions that he says stem from congenital foot deformities.

Defendants are current and former health care providers in WCI’s health services unit (HSU).

Dr. Jeffrey Manlove was Soto’s treating provider for much of the period relevant to this suit.

Chrystal Marchant is the current health services manager at WCI, which means she monitors

and manages the health services provided to WCI’s inmate population. Soto has also named

three former WCI health services managers as defendants: Nancy White, Belinda Schrubbe,

and Ann Scarpita. Donna Larson and Ann York are registered nurses currently employed at

WCI. Gail Waltz and Amy Gunderson are registered nurses previously employed at WCI.

       Soto’s claims in this suit concern his ability to obtain treatment to address his foot pain.

I’ll summarize the policies and procedures that govern Soto’s access to treatment before turning

to the factual allegations underlying Soto’s claims.

B. Relevant DOC policies

       WCI provides all inmates with state-issued shoes. But inmates may also buy and wear

“personal shoes,” which are shoes available for purchase from an approved vendor catalog. As

a general rule, inmates are not permitted to wear personal shoes when housed in segregation.

Instead, they are given “plastic Croc-like shoes or canvas slip-ons” to wear. Dkt. 141, ¶ 30.

       The DOC has a policy governing medically necessary items, Policy 300.07, which has a

subsection about shoes. It provides that: (1) prisons will provide “customized special medical

orthopedic shoes” (i.e., shoes specially customized by an orthotic company using a mold or


                                                2
plastic cast of the inmate’s feet) when a treating provider submits and a reviewing official

approves the appropriate authorization form; (2) HSU does not issue, purchase, or authorize

special shoe purchases if the inmate is able to wear regular shoes, and it will only provide

inmates with alternatives to the regular state-supplied footwear in limited, case-by-case

circumstances when an inmate cannot wear the state-supplied footwear due to a significant

medical condition; and (3) HSU is not involved in ordering extra pairs of personal shoes for

inmates. Dkt. 141, ¶ 28.

C. Soto’s 2013 settlement agreement

       Soto has long maintained that the DOC-provided treatment for his foot conditions is

inadequate. In 2011, he filed suit against several employees of Columbia Correctional

Institution (CCI), his former institution, alleging that they violated his rights under the Eighth

Amendment. See Soto v. Suliene, No. 11-cv-567-slc (filed Aug. 10, 2011). He entered into a

settlement agreement with those defendants and dismissed the case in 2013. The terms of that

settlement entail certain deviations from the DOC’s standard shoe policy.

       According to the agreement, DOC will provide Soto with custom orthotics at its own

expense, which he can wear in general population at any DOC institution. If those custom

orthotics are removable rather than built into Soto’s shoes, Soto can buy his own shoes from

any vendor including vendors outside of the canteen catalogs, so long as the vendor is approved

by the Department of Adult Institutions (DAI) and the shoes comply with the DAI’s policy on

shoes. Soto must buy those shoes using his own funds. He may only wear them while in general

population. If Soto is housed in segregation at any DOC institution, he is to be provided with

black Velcro shoes and arch support inserts, at DOC’s expense. Dkt. 90-3, ¶ 2.




                                                3
       Soto was transferred to WCI in 2011, and in the years following the 2013 settlement,

he occasionally filed motions in the 2011 case seeking to enforce the settlement agreement

against officials at WCI who he said were violating it. See No. 11-cv-567, Dkt. 150; Dkt. 157;

Dkt. 163; Dkt. 177; Dkt. 206. Those motions have been denied by this court. Soto also filed

this lawsuit on July 17, 2017. He does not seek to enforce his 2013 settlement through this

suit, but the settlement is necessary context for understanding Soto’s interactions with

defendants.

D. Soto’s medical treatment

       The allegations relevant in this case begin in January 2015, but understanding them

requires going back to Soto’s appointments with a University of Wisconsin podiatrist, Dr. Jill

Migon, starting in 2013.

       1. Soto’s consultations with Migon

       On October 25, 2013, Migon evaluated Soto’s feet and concluded that he had plantar

fasciitis and Achillles tendinitis. She had casts made for a pair of customized orthotics and she

gave Soto a handout on stretching exercises for his Achilles tendon. She recommended icing

and a night splint, and if those measures proved ineffective, physical therapy. She noted that

“[i]f the PT, night splint orthotics, stretching, and icing are not effective, then he can return to

the clinic to see me for further assistance.” Dkt. 88-1, at 9. Per those recommendations, Soto

was given permanent medical restrictions to (1) wear a night splint; (2) wear custom orthotics

at all times, even while in segregation; and (3) wear black Velcro shoes while in segregation.

Dkt. 141, ¶¶ 47, 48. Because the custom orthotics were removable, they could be worn in both

Soto’s black Velcro segregation shoes and the personal shoes that Soto had at that time.

Id. ¶ 49.


                                                 4
       Soto saw Migon again on May 2, 2014. In her clinical notes, she noted that Soto had

been icing, stretching, using a night splint, and wearing the custom orthotics with some mild

improvement. She noted that Soto was continuing to have pain associated with his right

Achilles tendon, but that the plantar fasciitis in his left heel had resolved. Soto reported that

his “right orthotic cause[d] him to turn his foot out and walk on the side of his foot,” causing

discomfort. Dkt. 88-1, at 8. So Migon modified the right orthotic to decrease the height of the

arch. She again recommended physical therapy for the Achilles tendon and for the plantar

fasciitis on the right side. Soto began a course of physical therapy starting on June 20, 2014.

       On January 27, 2015, Soto had an appointment with Manlove at WCI, at which he

complained of foot pain due to his orthotics no longer fitting correctly. Dkt. 88-1, at 131. That

same day, Manlove submitted a request to the Bureau of Health Services’ medical director

requesting approval for a podiatry evaluation and repair or refitting of Soto’s orthotics, which

was approved. Id. at 238–39.

       On February 20, 2015, Migon saw Soto for a third time. In her clinical notes, she stated

that Soto was continuing to complain of pain on the left side, and that he had “tried continuing

to wear his custom orthotics and has also tried physical therapy, night splint and icing without

any improvement. . . . He relates that he believes that his orthotic is sinking in causing him to

have pressure at the ball of the foot from the orthotic from poor shoes.” Id. at 6. Migon applied

a metatarsal pad to his right orthotic to help diminish some of the pain. She also noted that

“the state issued athletic shoes are very unsupportive, flimsy, and the orthotic seems to be

sitting or sinking into the heel,” and suggested that “a better quality shoe, such as New Balance

or similar athletic shoe that can fit his orthotics, will likely resolve the right foot pain.” Id.

Migon prescribed Soto a “Bledsoe boot” to immobilize his foot and directed him to wear it for


                                                5
six weeks and to stop all physical activity. Dkt. 141, ¶ 56. She advised that if Soto was

continuing to have problems after six weeks, “an MRI would likely be the next step.” Dkt. 88-1,

at 6.

        The claims at issue in this case concern what happened after Soto’s third appointment

with Migon. Manlove did not order new shoes for Soto following this appointment, and the

parties dispute whether Migon’s note obligated him to. Defendants contend that per Policy

300.07, the health services unit does not order personal shoes for inmates, and it will get

involved in personal shoe-related issues only if the inmate is unable to wear the state-issued

footwear for medical reasons. Dkt. 141, ¶ 57. And because Soto was housed in general

population at this time, he was free under the terms of his 2013 settlement agreement to buy

personal shoes from any outside vendor so long as they complied with prison policies. Id. ¶ 59.

        Soto counters that Manlove “was obligated” by Migon’s treatment note to obtain

“better supportive shoes” for him. Id. ¶ 57. He says that defendants lied to him by telling him

that they had ordered him New Balance shoes when they hadn’t. Dkt. 140, ¶¶ 7–8. And indeed,

in March 2015, Soto did receive two written communications from Nurse Larson indicating

that shoes had been ordered for him. See Dkt. 124-2, at 72 (in response to a March 10, 2015

health service request from Soto asking about whether size 9.5 shoes for his orthopedics had

been ordered, Larson responded “I will order you New Balance size 9.5 EEE per the podiatrist

recommendation”); id. at 76 (in response to a March 17, 2015 health service request from Soto

asking when he would receive the shoes, Larson wrote “the shoes are ordered. When they come

in HSU will call you over to get them.”). It is undisputed that Soto never got the promised

shoes. Defendants contend that, regardless the representations Larson made on Soto’s health




                                              6
service requests, as a nurse, she lacked authority to order Soto new shoes. Dkt. 140, ¶ 8; Dkt.

141, ¶ 24.

       2. Transfer to Wisconsin Resource Center

       In March 2015, Manlove ordered that Soto be scheduled for a follow-up appointment

with Migon. Dkt. 88-1, at 207. This appointment never happened, because a few weeks later

Soto was transferred to the Wisconsin Resource Center. During that time, Soto was under the

care of a different physician, Dr. Loyda Loria. Loria discontinued the Bledsoe boot and noted

that Soto “claims that the left foot is better, however, his right heel has been starting to hurt

since he was putting more weight on it when he was wearing the boot on his left foot.” Id. at

124. She noted that there was “tenderness on the right Achilles tendon,” but “no redness or

swelling.” Id. She gave Soto gel insoles to use with his state shoes.

       3. Return to WCI

       Soto returned to WCI in May of 2015. Over the next three years, Soto did several stints

in segregation, requiring him to alternate between his personal shoes and the black Velcro

segregation shoes provided under the 2013 settlement agreement. See Dkt. 141, ¶ 32 (chart of

Soto’s housing assignments during the relevant period).

       In the spring of 2015, Soto began making frequent health service requests to HSU about

a variety of health concerns, including his understanding that HSU staff had ordered better-

fitting personal shoes for him. See, e.g., Dkt. 124-2, at 84 (May 16, 2015 request in which Soto

asked when the New Balance shoes would arrive, with a response indicating that Soto was seen

by HSU on May 19, 2015). Soto asked for and received a new pair of black Velcro segregation

shoes to wear while in segregation (as per his 2013 settlement). See id. at 32 (Soto’s May 28,

2015 interview request to “Stores,” an on-site department at WCI where state-issued footwear


                                                7
is maintained). But Soto found that the black Velcro segregation shoes did not properly support

his orthotics. So Soto began trying to negotiate some sort of alternative arrangement with HSU,

even offering to buy his own segregation shoes. See id. at 86 (June 1, 2015 health service request

in which Soto complained of foot pain, asked about the New Balance shoes, and inquired

whether HSU would allow him to purchase his own shoes for use in segregation). In response,

Larson wrote that she had forwarded Soto’s inquiry to the health services manager, and also

that HSU had received the New Balance shoes that day and would have Soto “called over to

receive them.” Id.

       4. Dissatisfaction with black Velcro segregation shoes

       In mid-June of 2015, Soto’s assertions about HSU’s obligations shifted. He began

asserting in communications to HSU that per the 2013 settlement and Migon’s February 20,

2015 clinical notes, HSU was required to replace his black Velcro segregation shoes with a

different, more supportive type of shoe. See id. at 30 (in June 12, 2015 letter to HSU, Soto

wrote: “Podiatrist issued order for shoes not Velcro state D.O.C. shoes as rubber block/gel at

back sink causing my orthotics to be slanted.”). In response to Soto’s inquiries, the health

services manager told Soto that the black Velcro segregation shoes were all he was entitled to

under the settlement so long as he remained in segregation. See id. at 91 (“Mr. Soto—I have

spoken to Segregation Captain who will make sure you are measured for black Velcro shoes

per your court order. I cannot change policy related to property—you need to address that with

WCI.”).

       On June 25, Soto returned to general population, so he was once again free to wear his

own personal shoes so long as they complied with the DAI’s shoe policy. But Soto continued

to ask HSU about the size 9.5 New Balance shoes he believed had been ordered for him. See


                                                8
id. at 92 (July 4, 2015 HSR); id. at 31 (July 29, 2015 interview request to Scarpita); id. at 94

(July 29, 2015 HSR).

       On August 4, 2015, Soto went back to segregation. He continued lodging complaints

about his shoes. See, e.g., id. at 109 (August 10, 2015 clinical progress notes); Dkt. 124-3, at

64 (inmate complaint dated August 19, 2014); id. at 3 (August 27, 2015 clinical progress

notes). He also complained that he was in pain, and that the HSU staff was not doing enough

to treat it. See id. at 96 (in August 21, 2015 HSR, Soto wrote “just saw RN, spoke to LPN,

MD, but no one examined feet. Feet are killing me . . . . When are you going to comply with

2/20/15 podiatrist order?”).

       On September 3, 2015, Soto had an appointment with Dr. Manlove. In his clinical

notes, Manlove noted that Soto’s “black Velcro shoes are in poor repair.” Dkt. 124-3, at 3.

Manlove recommended to the health services manager that Soto receive new shoes. Dkt. 141,

¶¶ 65, 66. It is not clear whether or when Soto received the new shoes. Manlove also wrote an

order for a medical restriction allowing Soto to exceed the $75 spending limit for personal shoe

purchases (for when Soto got out of segregation). Id. ¶ 67. Soto returned to general population

on September 14 and remained there for more than a year.

       5. Soto’s year in general population

       During his year in general population, Soto had several additional appointments with

Manlove, but Manlove made no notes in Soto’s medical file relating to Soto’s foot issues. See

Dkt. 88-1, at 84, 85, 90, 91. Soto objects that he “does not control what is written by MD,”

but he does not actually assert or cite any evidence that he raised his foot-related concerns to

Manlove during this period. See Dkt. 141, ¶ 68. Indeed, only one medical document in the

record from that period makes any reference to Soto’s foot pain. See Dkt. 124-3, at 5 (nurse’s


                                               9
progress note from September 17, 2015 that reads: “Still c/o chronic foot pain wants new shoes.

Looked like had brand new pair of athletic shoes on today. Pt. left the building as I went to

consult HSU manager.”). The record contains no other HSRs, interview requests, or inmate

complaints from that time in which Soto complained of foot pain.

       6. Renewed complaints about black Velcro segregation shoes

       Soto went back to segregation on September 30, 2016, at which point he resumed his

complaints about the inadequacy of the black Velcro segregation shoes. In an October 30, 2016

health services request, Soto asked whether the health services manager would authorize him

to purchase his own segregation shoes. In response, an HSU representative reminded Soto that

his settlement agreement provided that “if you are housed in segregation, you shall be provided

with black Velcro shoes and arch support inserts. Therefore, no extra shoes will be approved

until you are out of [segregation].” Dkt. 124-2, at 100.

       Soto and HSU continued to talk past each other for several weeks. Soto would insist

that he was entitled to shoes more supportive than the black Velcro segregation shoes, and

HSU would respond by telling him that, per the terms of his 2013 settlement, he was stuck

with the black Velcro shoes while in segregation. See id. at 102 (November 1, 2016 HSR);

Dkt. 124-3, at 13 (clinical progress notes from November 10, 2016); Dkt. 142-2, at 60

(December 26, 2016 HSR); id. at 37 (January 3, 2017 letter to Marchant). There is some

suggestion that WCI’s special needs committee began considering whether to authorize Soto

specialized shoes for segregation, as per Policy 300.07. See Dkt. 124-3, at 16 (in Soto’s medical

progress notes from January 12, 2017, a nurse noted: “Patient wants shoes to be labeled as

medical necessity so he can have 2 pair in addition as personal shoes: Discussion [related to]

patient’s shoes has long [history] and is being addressed through special needs. Clinician(s)


                                               10
unable to provide additional information.”). But the parties don’t propose any findings of fact

on this issue, so the sequence of events is not clear.

       Soto returned to general population again in January of 2017, and, with only three brief

exceptions, he stayed out of segregation for the remainder of the period at issue in this case.

He continued to file intermittent complaints. See Dkt. 124-2, at 38 (January 18, 2017 letter to

Marchant), 74 (March 8, 2017 HSR); 40 (March 19, 2017 letter to White); Dkt. 88-1, at 379

(August 17, 2017 letter to Marchant); see also id. at 213 (Larson’s response to Soto’s August

17, 2017 letter). In July of 2017, Soto filed this suit.

       Despite Soto’s complaints, notes from Dr. Manlove’s appointments with Soto from the

first eight months of 2017 do not contain references to Soto’s foot pain. See Dkt. 88-1, at 49

(February 27, 2017); id. at 45 (May 10 and 17, 2017); id. at 41 (June 16, 2017); id. at 38 (July

27, 2017); id. at 32 (August 22, 2017). Again, Soto objects that he “does not control what is

written by MD,” but he does not actually assert or cite any evidence that he raised his foot-

related concerns to Manlove during this period. See Dkt. 141, ¶ 68.

       7. Soto’s shoes and orthotics go missing

       On September 13, 2017, Soto submitted an HSR that read as follows: “I have NOT

been issued orthotics nor shoes yet?! Please issue me BOTH ASAP! See (ct order). ‘Thank

you’!” Id. at 375. Marchant called WCI’s property department to ask about the status of Soto’s

property, and was told that as far as they knew, Soto had his shoes and orthotics with him.

Marchant explained this to Soto on the bottom of the HSR, noting that she was “very confused

on what shoes you need. If you feel your shoes are worn out and need new pair then make an

appt to have your shoes evaluated.” Id.




                                                11
       On October 4, 2017, Soto was seen by a nurse to discuss his shoes and orthotics. In her

notes, the nurse wrote that Soto indicated that his “personal black Velcro shoes & custom

orthotics” were “lost” when he moved cell halls in June. Id. at 32. (Soto disputes this and says

that he actually told the nurse that “staff” had taken his shoes and orthotics and later falsely

claimed they had been lost. See Dkt. 141, ¶ 74. But he doesn’t provide any further explanation

about which staff took his belongings and why.) Soto told the nurse that he wanted

replacement shoes that were “New Balance shoes from a 2015 order” instead of black Velcro

shoes. Id. The nurse forwarded Soto’s request to Marchant for review. The next day, Marchant

sent Soto a memorandum asking him to provide further explanation as to why he no longer

had the shoes and custom orthotics. Id. ¶ 75. It is not clear whether Soto ever provided the

requested response.

       8. Difficulties finding black Velcro shoes that fit

       On October 16, 2017, Soto submitted another HSR stating that he still had no orthotics

and that Stores did not have size 9.5 EEE black Velcro shoes in stock. Id. ¶ 75. Marchant

responded: “1. Stores is ordering you the size you need. 2. You are scheduled for you to see

podiatry about your orthotics.” Dkt. 88-1, at 365. On November 1, Marchant received an

email from a sergeant in Stores stating that he had ordered, and had Soto try on, three different

pairs of black Velcro shoes in size 9.5 EEE, but that Soto had indicated that none of those

pairs fit him. Dkt. 141, ¶ 86. Soto disputes this and asserts that none of the shoes he tried on

that day were size 9.5 EEE. Id.

       On November 8, 2017, Dr. Manlove wrote a consult order to send Soto to an orthotist

for replacement custom orthotics and shoes. Dkt. 88-1, at 169. Even after moving around other

patients’ non-urgent appointments, the soonest available appointment with the orthotist was


                                               12
February 27, 2018. In the meantime, Soto continued complaining about not having black

Velcro shoes and orthotics. Dkt. 124-3, at 51. Marchant responded by telling Soto that he was

scheduled to see the orthotist for his orthotics, and that he would need to contact Stores for a

pair of black Velcro shoes. Id. This continued for several weeks, with Stores repeatedly giving

Soto shoes to try and Soto rejecting them as not the right size. See Dkt. 141, ¶¶ 89–90;

Dkt. 124-3, at 47. After trying on multiple pairs with no success, Marchant told Soto that they

would wait until after his orthotist appointment to see if that yielded any recommendations.

She requested that a larger size of black Velcro shoes be ordered for Soto in the meantime.

Dkt. 141, ¶ 91.

       9. Soto goes to an orthotist for custom shoes and orthotics

       On February 27, 2018, Soto had his appointment with the orthotist, who measured

and cast his feet for custom orthotics. In addition to the custom orthotics, the orthotist placed

an order for a pair of Velcro black Orthofeet 651 shoes. He recommended that Soto wear the

custom orthotics with these shoes at all times, because they offer the necessary support. Dkt.

141, ¶ 93. Soto would be allowed to wear his Orthofeet shoes anywhere in WCI, including in

segregation. This eliminates the need for Soto to wear the black Velcro segregation shoes that

were the frequent subject of his complaints. Id. ¶ 98.

       Soto received his custom orthotics and Orthofeet shoes in late June or early July of

2018. Almost immediately, Soto began complaining that the orthotics were not correct.

Dkt. 124-3, at 53 (HSR dated July 12, 2018); id. at 54 (HSR dated July 19, 2018). At an

appointment on October 2, 2018, Manlove wrote: “The patient also notes that his

orthotics . . . work well with his black Velcro [Orthofeet] shoes . . . (which I believe are his state

shoes) . . . he cannot fit them into his personal shoes. I did examine them and confirm this.”


                                                 13
Dkt. 88-1, at 690. Manlove ordered a referral to the orthotist to determine whether Soto

“need[ed] modification of his orthotics or another pair for his [personal] shoes.” Id.



                                           ANALYSIS

       Defendants move for summary judgment on all of Soto’s claims. A court must grant

summary judgment when no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). “A genuine issue of material fact arises only if sufficient evidence favoring

the nonmoving party exists to permit a jury to return a verdict for that party.” Brummett v.

Sinclair Broadcast Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005). In evaluating defendants’

motion, I must view the evidence in a light most favorable to Soto, the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). But Soto also bears

the burden of coming forward “with specific facts showing that there is a genuine issue for

trial.” Armato v. Grounds, 766 F.3d 713, 719 (7th Cir. 2014) (quoting Matsushita Elec. Indus.

Co., 475 U.S. at 587). He must offer more than just conclusory allegations. Mills v. First Fed.

Sav. & Loan Ass’n of Belvidere, 83 F.3d 833, 840 (7th Cir. 1996).

A. Eighth Amendment claims

       Soto contends that all nine defendants were “deliberately indifferent” to his serious

medical needs in violation of the Eighth Amendment. To succeed on an Eighth Amendment

claim, Soto must show that: (1) he has a serious medical need, and (2) the defendants were

aware of that need but disregarded it. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). For

purposes of summary judgment, defendants don’t dispute that Soto’s foot conditions qualify

as a serious medical need under the Eighth Amendment. But they say that Soto does not have


                                               14
sufficient evidence to prevail on the second element. To survive summary judgment, Soto must

adduce evidence that each defendant was aware of Soto’s foot condition and disregarded it.

       When the defendant is a medical professional who has provided some treatment to the

plaintiff, the question is whether that treatment was constitutionally adequate. Duckworth v.

Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). To prove that it was not, Soto must show that the

treatment was “so far afield of accepted professional standards as to raise the inference that it

was not actually based on a medical judgment.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.

2011) (quoting Duckworth, 532 F.3d at 679). Allegations of medical malpractice or negligence—

even “gross negligence”—are insufficient to meet the deliberate indifference standard. Farmer

v. Brennan, 511 U.S. 825, 836 n.4 (1994). Likewise, mere disagreement with a doctor’s medical

judgment is insufficient to establish deliberate indifference. Berry v. Peterman, 604 F.3d 435,

442 (7th Cir. 2010). Delays in treatment for a serious medical need may constitute deliberate

indifference if the delay “exacerbated the injury or unnecessarily prolonged an inmate’s pain.”

McGowarn v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010).

       For reasons explained in more detail in the following sections, I conclude that Soto has

not produced evidence sufficient for a jury to infer that defendants’ treatment of his foot

conditions was constitutionally inadequate. At most, Soto’s evidence shows that defendants

interpreted Migon’s February 20, 2015 treatment note differently than Soto did, and that

defendants sometimes provided confusing, contradictory responses to Soto’s inquiries about

whether HSU had ordered him New Balance shoes in response to Migon’s suggestion. When

Soto and defendants did manage to to communicate effectively, defendants made legitimate

efforts to address Soto’s complaints by scheduling Soto for appointments at HSU, giving him

various shoe- and foot-related medical restrictions, and scheduling him to see an orthotist.


                                               15
Defendants’ efforts fell short of Soto’s expectations and took longer than Soto would have

preferred, but that is not a basis for an Eighth Amendment claim.

       Soto’s Eighth Amendment claims can be subdivided into five components. He alleges

that defendants: (1) disobeyed Migon’s order by failing to purchase him more supportive shoes;

(2) unreasonably delayed in replacing his orthotics and procuring him the Orthofeet shoes;

(3) failed to ensure that the Orthofeet shoes were effective to address his pain; (4) failed to

physically examine his feet or treat his swelling, pain, and bruises; and (5) failed to send him

back to Dr. Migon for follow-up appointments.

       1. Failure to purchase Soto more supportive shoes after his appointment with
          Dr. Migon

       Soto says that defendants’ failure to purchase him the “better quality shoe”

recommended in Migon’s February 20, 2015 clinical note constitutes deliberate indifference.

Evidence that a prison doctor ignored an outside specialist’s instructions for a prison inmate

can be sufficient to survive summary judgment on an Eighth Amendment claim. See Gil v. Reed,

381 F.3d 649, 662–64 (7th Cir. 2004). But Migon’s clinical note was phrased in suggestive

rather than mandatory terms. Dkt. 88-1, at 6 (“I would also suggest a better-fitting athletic

shoe since the state issued athletic shoes are very unsupportive, flimsy, and the orthotic seems

to be sitting or sinking into the heel causing him to have more pressure on the forefoot.”).

Policy 300.07 made clear that inmates were responsible for purchasing their own personal

shoes, that HSU would not get involved with ordering personal shoes, and that HSU would

procure alternatives to the state-supplied footwear in only “very limited,” “case by case”

circumstances. Dkt. 141, ¶ 28. At the time of his February 20, 2015 appointment with Migon,

Soto was in general population, so per the terms of the 2013 settlement agreement, he could



                                              16
buy and wear personal shoes from any vendor so long as they complied with the DAI’s shoe

policy.1 In light of these circumstances, defendants’ determination that Migon’s note imposed

no obligation that they order Soto different shoes was reasonable and did not constitute

conscious disregard of the problem.

          Soto reasonably assumed that WCI would purchase him better quality shoes, especially

after he received correspondence from Nurse Larson stating, apparently erroneously, that “New

Balance size 9.5 EEE” shoes had been ordered for him “per the podiatrist recommendation.”

Dkt. 124-2, at 72; see also id. at 76, 86. But this case isn’t about whether Soto had New Balance

shoes; it’s about whether he received constitutionally adequate care. The evidence shows that

he did.

          Prior to March 19, 2015, Soto was in general population, so he was free to wear his

personal shoes rather than his state-issued shoes. (Soto points to no evidence that he lacked

the funds to purchase personal shoes.) Between March 19 and May 13, 2015, Soto was at the

Wisconsin Resource Center and therefore not under defendants’ care. Between May 13 and

June 25, 2015, and again between August 4 and September 14, 2015, Soto was in segregation

at WCI, but the main focus of his HSRs during those periods was the status of the New Balance

shoes he believed had been ordered. It wasn’t until much later that it became clear that Soto

was alleging that the black Velcro shoes he was specially permitted to wear in segregation under




1
  Soto tries to dispute that he was permitted to wear personal athletic shoes while in general
population, Dkt. 141, ¶ 31, but the only evidence he cites in support of this contention are
interview requests he wrote to a non-defendant WCI official who allegedly confiscated his
personal Nike Air Max shoes in late August of 2018. See Dkt. 124, ¶ 21 and Dkt. 124-3, at 55,
57. That was after the events at issue in this case. During the period under review here, it is
undisputed that Soto was allowed to wear personal shoes while in general population.


                                               17
the terms of his settlement agreement had a fundamental design flaw, independent of the issue

regarding Migon’s clinical note.

       In the meantime, defendants took measures aimed at addressing Soto’s complaints. On

September 3, 2015, Manlove noted that Soto’s black Velcro segregation shoes were “in poor

repair,” Dkt. 124-3, at 3, and spoke to the health services manager about procuring him new

ones. Dkt. 141, ¶ 66. Manlove also gave Soto a medical restriction permitting him to exceed

the $75 spending limit for personal shoe purchases. Id. ¶ 67. At that point, Soto ceased

complaining for more than a year. There is no record of him submitting any foot- or shoe-

related HSRs when he was in general population between September 14, 2015 and September

30, 2016. Under those circumstances, no reasonable jury could find that defendants were aware

that Soto needed better segregation shoes but disregarded that need in the months following

his February 20, 2015 appointment with Migon.

       2. Delay in replacing orthotics and procuring Orthofeet shoes

       Ultimately Soto succeeded in getting defendants to replace his black Velcro segregation

shoes with custom Orthofeet shoes, which he was allowed to wear in both segregation and

general population. But Soto says that defendants nonetheless violated the Eighth Amendment

because it took them such a long time to procure the new orthotics and accompanying shoes.

He says that defendants prevented him from receiving better shoes “between 2/20/15 thr[ough]

6/29/18”—a delay of “three years and five months.” Dkt. 121, at 11. The record does not bear

this out. As already discussed, most of Soto’s complaints in 2015 were specifically related to

the New Balance shoes he believed had been ordered for him. Soto’s near-complete silence

regarding defects with his shoes during his subsequent year in general population (September




                                             18
14, 2015 to September 30, 2016) would have led defendants to reasonably conclude that

Soto’s shoe-related concerns had been addressed.

       Soto complained about his shoes after returning to segregation on September 30, 2016.

He was repeatedly told that under the terms of his settlement agreement, he was entitled only

to the black Velcro segregation shoes with orthotic inserts that he already had. See, e.g.,

Dkt. 124-2, at 100; id. at 102; Dkt. 124-3, at 13. Even so, defendants made efforts to address

Soto’s complaints while abiding by the 2013 settlement agreement. They brought him in for

frequent appointments with HSU in response to his complaints, see, e.g., Dkt, 123-3,

at 7, 13, 14. They continued to give him a permanent medical restriction for a foot splint,

see Dkt. 88-1, at 217, as well as intermittent restrictions for ice. See id. at 217. Soto also had

access to ibuprofen and other pain relievers. See Dkt. 141, ¶ 101. And in January 2017, Soto

returned to general population, where he was once again allowed to wear his personal shoes.

Soto then filed an additional HSR, sent three letters, and filed this lawsuit. But at the same

time, he continued to see Manlove regularly, and Manlove’s treatment notes make no reference

to complaints of foot pain. See Dkt. 88-1, at 49, 45, 41, 38, 32.

       When Soto reported on September 17, 2017, that his shoes and orthotics were missing,

Marchant took prompt action to figure out what had happened to them and then tried to work

with Stores to procure black Velcro shoes in the size Soto needed. Meanwhile, Manlove wrote

an order for Soto to see an orthotist for replacement orthotics, which was scheduled for the

earliest available date. Soto says that defendants were responsible for the delay in getting him

in for an appointment, but there is no evidence that is the case. Indeed, it is common for

specialists to be booked out months in advance. To be held liable, “a defendant must have been

‘personally responsible’ for the deprivation of the right at the root of a § 1983 claim.” Backes v.


                                                19
Vill. of Peoria Heights, Ill., 662 F.3d 866, 869 (7th Cir. 2011). Soto has not made that showing

here.

        3. Problems with the new custom orthotics

        Soto says that he has continued to have problems with his new orthotics and that

defendants have been indifferent to those problems. Specifically, Soto asserts that the orthotics

“do not fit [his] personal shoes.” Dkt. 140, ¶ 32. But he does not dispute that the orthotics do

fit his Orthofeet shoes, which he is always free to wear. Dkt. 141, ¶ 99 and Dkt. 88-1, at 690.

Soto is not constitutionally entitled to orthotics that fit every pair of personal shoes he happens

to order. Cf. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (“Under the Eighth

Amendment, Forbes is not entitled to demand specific care. She is not entitled to the best care

possible. She is entitled to reasonable measures to meet a substantial risk of serious harm to

her.”). Even so, Manlove has continued trying to address Soto’s complaints, even ordering that

Soto be sent back to the orthotist to determine whether he “needs modification of his orthotics

or another pair for his [personal] shoes.” Dkt. 88-1, at 690. Under these circumstances, no

reasonable jury could conclude that any of the defendants disregarded Soto’s medical needs.

        4. Failure to physically examine Soto’s feet

        Soto contends that he reported “bruises, swelling, [and] pain,” both in writing and

verbally, “to all defendants,” Dkt. 121, at 3, and that they violated the Eighth Amendment by

failing to physically examine his feet in response. He says that under DAI policy, physical

examinations were required within 24 hours of any medical request. In fact, DAI policy only

requires “a face-to-face encounter” when a patient complains of symptoms. See Dkt. 124-2, at 7

(DAI policy 500.30.11(I)(O)). But even if defendants did violate DAI policy in responding to

Soto’s reports, prison officials’ failure to follow their own policies is not, by itself, a


                                                20
constitutional violation. See J.H. ex rel. Higgin v. Johnson, 346 F.3d 788, 793 (7th Cir. 2003).

What matters for purposes of Soto’s Eighth Amendment claims is whether defendants’ alleged

failure to examine Soto’s feet amounts to disregard of a serious medical need.

        Soto cites no corroborating evidence in support of his allegation that there were “[n]o

exams done in direct response to [his] reporting of bruises, sunk heels causing pain, [and]

swelling.” Dkt. 140, ¶ 33. The record shows that, at minimum, Soto’s feet were examined at

each of his three appointments with Migon, see Dkt. 88-1, at 6, 8, 9, as well as at his

appointment with Loria. Id. at 124. Even assuming that no one else ever examined Soto’s feet,

there is no evidence that a physical exam would have made any difference in Soto’s course of

treatment. Apart from more supportive shoes and better fitting orthotics, Soto does not

identify any other treatment or medical intervention that could or should have been provided.

Soto saw doctors and nurses regularly, and they discussed his foot pain when he brought it up.

There is no indication that their failure to provide physical exams prolonged or exacerbated his

pain.

        5. Failure to send Soto back to Migon

        Soto contends that Manlove disregarded his medical needs by failing to send him back

to Migon after his last appointment with her in 2015. But Manlove was entitled to exercise his

own medical judgment in determining whether and when to send Soto back to a specialist.

Ultimately, he decided to send Soto to an orthotist rather than a podiatrist. Soto believes that

he should have been sent to a podiatrist, see Dkt. 141, ¶¶ 82, 83, but he provides no evidence

that Manlove’s decision constituted the kind of gross deviation from accepted professional

standards that would give rise to an Eighth Amendment violation. Mere disagreement with a




                                              21
doctor’s medical judgment is insufficient to establish deliberate indifference. Berry, 604 F.3d

at 442.

          Because Soto has failed to provide evidence from which a reasonable jury could find

that defendants violated his rights under the Eighth Amendment, I will grant defendants’

motion for summary judgment.

B. Soto’s motions for injunctive relief

          Soto has filed two motions for injunctive relief. In the first, he asks me to order

defendant York’s husband, WCI’s property sergeant, to (1) stop retaliating against him for

filing this case against his wife; and (2) give him back his typewriter. Dkt. 107. As I have

previously explained to Soto, see Dkt. 83, at 8, allegations of and requests related to

retaliation—even retaliation based on the filing of this case—are separate claims that belong in

a separate lawsuit. Soto’s request that he be re-issued his typewriter raises potential concerns

about his access to this court, which I could entertain as part of this case. See Bounds v. Smith,

430 U.S. 817, 828 (1977). But Soto managed to fully respond to defendants’ motion for

summary judgment without a typewriter, so it does not appear that his access to the court was

actually impeded. I will accordingly deny Soto’s first motion for injunctive relief.

          In Soto’s second motion, he asks me to issue an emergency injunction directing

defendants to send him to a podiatrist and to fix his orthotics. Dkt. 146. This motion simply

reiterates the injunctive claims at the heart of this case, which I have already addressed. So I

will deny it as moot.




                                               22
                                    ORDER

IT IS ORDERED that:

1. Defendants’ motion for summary judgment, Dkt. 84, is GRANTED.

2. Plaintiff José Soto’s motions for preliminary injunctive relief, Dkt. 107 and
   Dkt. 146, are DENIED.

3. The clerk of court is directed to enter judgment in favor of defendants and close this
   case.

Entered September 25, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       23
